 In the Matter of NEW IDEA,INC.andTIRE A.F. OF L.In the Matter of NEW IDEA,INCORPORATEDandAMERICAN FEDERATIONOF LABORCases Nos. R-485 and C-33 /.Decided February 18, 1938Farm Implements Manefacturinq Industry-Interference,Restraint or Co-ercion:threats of retaliatory action for attending unionmeetings-Company-Dominated Union:sponsorship,domination,and interference with formationand administration;support of;assistance in organization;soliciting and en-couraging membership by supervisory employees during, and after, workinghours ; disestablished as agency for collectivebargain! ng-Discrimtination:lay-offs ; charges of,dismissed-Investigation of Representatives:controversy con-cerning representation of employees:refusal by employer to recognize peti-tioner as exclusive bargaining representative of its employees-UnitAppro-priate for Collective Bargaining:hourlywage production and maintenanceemployees exclusive of clerks,supervisory employees,watchmen,and drafts-men-Election OrderedMr. Harry L. LodishandMr. Max TV. Johnstone,for the Board.Hedges, HoovercCTingley,byMr. H. R. TingleyandMr. GeorgeR. Hedges, Jr.,of Columbus, Ohio, for the Company.,Meredith & Meredith,byMr. Harry R. Meredith,of Lima, Ohio,for the Association.Mr. Aaron Lewittes,of, counsel to the Board.DECISION-ORDERANDI3IRECTION OF ELECTIONSTATEMENT OF TIRE CASEUpon charges and amended charges duly filed by American Fed-eration of Labor, on behalf of Federal Labor Union No. 21218,herein called the Union, the National Labor Relations Board, hereincalled the Board, by James P. Miller, Regional Director for theEighth Region (Cleveland, Ohio), issued and duly served its com-plaint, dated November 4, 1937, against New Idea, Incorporated,Coldwater, Ohio, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),381 382NATIONAL LABOR RELATIONS BOARD(3), and (5), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance (1) that on or about August 30,1937, on or about September 14, 1937, and at all times thereafter, the,respondent had refused to bargain collectively with the Union as theduly authorized representative of the respondent's production - em-aployees, said employees constituting an appropriate bargaining unit;(2) that during the month of September 1937, the respondent in-laying off men discriminated against some 200 members of the Union;(3) that the respondent dominated and interfered with the forma-tion and administration of The New Idea Employees Association,Inc., herein called the Association, and contributed support thereto;(4) and that the respondent discouraged employees from joining theUnion.On November 12, 1937, the respondent filed an answer to thecomplaint denying that it had engaged in the alleged unfair laborpractices.By an order dated November 10, 1937, the Board, by theRegional Director, granted the motion of the Association to inter-vene.On August 31, 1937, the American Federation of Labor, hereincalled A. F. of L., filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of New Idea, Inc., Coldwater, Ohio, herein called the Com-pany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On October 4,1937, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On October 4, 1937, the Board, acting pursuant to Article III,Section 10 (c) (2), and Article II, Section 37 (b), of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered that the two cases be consolidated for the purposes of thehearing.On November 4, 1937, the Regional Director issued a notice ofbearing, copies of which were duly served upon the Company, uponthe A. F. of L., and upon the Association. Pursuant to the notice,a hearing was held on November 15, 16, and 17, 1937, at Celina,Ohio, before Leo J. Kriz, the Trial Examiner duly designated bythe Board.The Board, the Company, and the Association were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made several DI:("^,ISIONS AND ORDERS383rulings on motions and on objections to the admission of evidence.The Board has_ reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the hearing counsel representing the Board moved to withdrawthe allegations of its complaint charging unfair labor practiceswithin the meaning of Section 8 (5) of the Act. The Trial Exam-iner granted the motion.On December 13, 1937, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had dominated andinterfered with the organization and administration of the Associa-tion, and had interfered with, and coerced its employees in the ex-ercise of their right to self-organization, but had committed no actsof discrimination within the meaning of Section 8 (3) of the Act.On December 31, 1937, and on January 8, 1938, the respondent andthe Association, respectively, filed Exceptions to the Intermediate.Report,, in which they excepted to several of the Trial Examiner'srulings at the hearing and to several of the findings in the Inter-mediate Report.The Association's Exceptions included an Appen-dix containing comment, brief, and argument in support of its ex-ceptions.The respondent also submitted a brief in support of itsexceptions..0We find no prejudicial errors pointed out by the exceptions. Theyare hereby overruled.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe respondent, New Idea, Inc., is a corporation organized andexisting under the laws of the State of Ohio, with one plant inColdwater, Ohio, another in Sandwich, Illinois, branch warehousesinPennsylvania, New York, Minnesota, Nebraska, and numeroustransfer warehouses. . The Company manufactures and sells farmimplements.The Coldwater plant, the only unit involved in thesecases, employs some 500 persons, engaged in production, maint&nance, supervision, and clerical work.The respondent stipulatedthat approximately 331/3 per cent of the raw materials for the Cold-water plant are purchased outside the State of Ohio and that about85 per cent of the finished products are shipped to States other thanOhio.II.THE ORGANIZATIONSINVOLVEDFederal Labor Union No. 21218 is a labor organization affiliated.with the American Federation of Labor.The record does not showwhich persons the Union admits to membership.' 384NATIONAL LABOR RELATIONS BOARDThe New Idea Employees Association, Inc., is a labor organizationadmitting to its membership all employees of the Coldwater- plantof the Company, excluding executives.III.THE UNFAIR LABOR PRACTICESA. Domination and interference with the Association and discrirr,-ination against the UnionAt the request of Company employees, Alfred T. Murphy, repre-sentative of the A. F. of L., called a meeting in Coldwater for August16, 1937, for the purpose of organizing the Coldwater plant. Severalhundred of the respondent's employees attended, and joined theUnion by signing membership application cards.The evidence of theevents that followed leaves no doubt that the Company set out tocrush the nascent Union by intimidating the men and by sponsoringa rival labor organization.Numerous witnesses testified to specificacts of interference with the organization of the men.The respond-ent called no witnesses to deny or rebut this testimony.The Company wasted no time in launching its campaign againstthe Union.Richard Bonifas testified that on August 17, the dayfollowing the organization meeting of the Union, his foreman cameover during the lunch hour and said : "The boys will be got for this,for going to the A. F. of L. meeting". Two days later handbills weredistributed to the workmen on plant grounds by unidentified childrenannouncing an "important meeting" for the purpose of forming an"independent factory union sponsored by Coldwater business men".'The meeting was held on August 19 at the City Hall of Coldwater.The respondent clearly sought to encourage attendance at the meet-ing.Foremen, quoting Harry Luken, the plant superintendent,2 toldthe men in the night shift that they were free to check out to attendthe businessmen's meeting.That the permission was in effect anorder is made clear by the case of one of the employees. Joe Weimert,one of the foremen, asked the witness, Carl Willman, whether he wasattending the meeting.Willman indicated he was not interested, andmade ready to operate his press, but he could not work his machine'because the foreman shut down the power.The respondent furtherfostered the meeting by the attendance thereat of a number offoremen.At the meeting. John Boeke, ex-mayor of the town, acted as chair-man, and announced the object of the meeting to be the organizationof an independent union at the respondent's factory.Boeke stated :1Board's Exhibit No 3.'The evidence showed that the plant superintendent was the head of all the foremenThe personsherein referred to as foremen are so designated in the Company's pay rollintroduced in evidence (Board's Exhibit No. 10) ; their supervisory function was notdisputed in the testimony. DECISIONS AND ORDERS385"You men have enough brains to run your ownaffairs.'We don'thave to call for no outsiders."Another speaker-the mayor of 'Cold-water-warned that outside interference by the A. F. of 'L. wouldcause the men trouble and that the Company would rather recognizea "home union" than the A. F. of L.At the close of this meeting application cards were distributed call-ing "for membership in an Independent Factory Union of the Em-ployees of the New Idea, Inc., of Coldwater, Ohio, subject toincorporation under the laws of the State of Ohio"."Cecil'Monroe,a Company employee called by the Association, testified -on cross-examination that he attended this meeting, signed one of the member-ship application cards handed out, and invited the employees presentto come to another meeting to be held the following night, August 20,at the City Hall.The meeting was held as scheduled.Harry R. Meredith, counselfor the Association, spoke.According to Meredith's testimony,Boeke came to his office in Lima and asked him to address the meet-ing on the National Labor Relations Act.Monroe, the respondent'semployee above referred to, took a leading part in arranging for theAugust 20 meeting.During this period he conferred with Boekea number of times.He spent the day of August 20 conferring withvarious persons, including a local attorney and the secretary of theAutomobile Club.Although away from work on August 20 becauseof these activities, lie was not asked by the respondent about hisabsence.Monroe accompanied Meredith to the August 20 meeting,telling him, on the way, of plans to organize an independent unionand asking him to speak on the National Labor Relations Act.As the result of the August 20 meeting Monroe rounded up eightof the men to go with him to Meredith's office in Lima to act asincorporators of the Association.The respondent must be deemedto have assisted Monroe in getting the incorporators together.AtMonroe's request, Luken, the superintendent, called seven men awayfrom work, a few at a time, to confer about the trip. In all like-lihood Luken, knew the purpose of the conferring because he at-tended the August 19 meeting at which Monroe announced theAugust 20 meeting; Monroe's activity on behalf of the incipientAssociation was open ; and Luken did not bother to ask Monroe whyhe was interrupting the routine of the plant by remaining absentfrom work and by conferring with seven erriployees during theirworking hours.At Monr;oe's request, Kanorr, a foreman, got oneof the employees out of bed to discuss the trip.Thus was born The New Idea Employees Association, Inc. Thebusinessmen's meeting was the first, the Association the ultimate,8 Board'sExhibit No. 7. 386NATIONAL LAllOP. RELATIONS BOARDlink in the chain forged with the full cooperation of the Compau v.Admittedly the Association stemmed directly from the August 20meeting which admittedly was called at the August 19 businessmen'smeeting, and held, in the same place.Further, there is, no, disputethat the two principal participants in the August 19 meeting, Boekeand the mayor, procured Meredith to address the second meeting,ostensibly called byMonroe.Also,Monroe agreed that he hadseveral conferences with Boeke in this period about the organizationof the New Idea employees, and that he reported the incorporationof the Association to Boeke immediately upon returning from Lima,pursuant to Boeke's prior request.The membership applicationcards distributed at the businessmen's meeting called for an inde-pendent incorporated union.Monroe testified that in his talkwith Meredith on the way to the City Hall he said he wished to es-tablish an independent union.The Association did incorporate.The employees failed to distinguish between the independent incor-porated union proposed at the businessmen's meeting and the inde-pendent incorporated association actually brought into being.ThattheAssociation, after incorporation, distributed application cardsslightly different from those issued at the August 19 meeting doesnot loosen the intimate causal connection between the August 19meeting and the Association; since organizations commonly changethe form of their application blanks. Indeed, though Monroe him-self signed the first kind of card, it was he who organized the Asso-ciation and became its president.The Company did store than help form the Association.Manywitnesses testified to specific. instances of solicitation for the Associa-tion by foremen and assistant foremen.Neither the respondentnor the Association called witnesses to contradict such testimony.The solicitation took place during working hours at the plant, andafter, in the men's homes.Thus, Arthur Braun testified that hisforeman, Fred Heyne, asked him if lie would sign up for the Inde-pendent, telling him a card was ready for his signature, and thathe could keep his job by signing."Lawrence Braun testified thattwo foremen asked him to join the Independent, and that one,Fred Moorman, volunteered to lend him a dollar and a half forhis initial clues.Braun neither accepted nor rejected the offer andnever paid dues to the Association.Yet an Association membership4A convei sation between Heyne and Hart, an employee, testified to by Hart, furthertends to show that management policy rather than personal conviction induced the fore-man to solicit for the AssociationI asked him if might down in his heart, he didn't believe that the A. P.of L betweenthe two Unions was the only Union that would really help the men, and he said,"I do, and I hope that-I think that it would be better for the men and better formyself," and I said, "Fred,it is a damn shame to have one man believing one thingand preaching another to a bunch of poor suckers who didn't have enough sense touse theirown head." DECISIONS AND ORDERS387card in his namecarries the notationWR ' which, according to thetestimony of the president of the Association, means that a $1.50payment had been made. , Edward J. Link testified that duringworking hours he followed Monroe through the forge room tothe foundry, saw Monroe drop membership application cards onthe desk of Foreman Froning who handed them to Leo Brown;Brown took them to the grinding room, threw them on the desksaying, "There they are, boys."Activity on behalf of the Association went,hand in hand withdiscrimination against the Union.Thus John Franks testified thatshortly after his night shift started, on the day of the secondA. F. of L. meeting-which occurred about August 23, accordingto other testimony-the superintendent "approached me . . . andsaid that if any of my force wanted to attend the meeting I shouldlet him know and he would be paid off in the morning"; in otherwords, discharged.True, on or about the same day Henry Synck,president of the respondent, assembled the men to call their at-tention to a notice which he had posted on the bulletin boards.This notice quoted" Sections 7, 8 (1), and 8. (2) of the Act, andforbade all activity "for or against any labor organization duringworking hours" threatening "drasticaction"againstviolators.6However, the evidence shows that after such date solicitation forthe Association by foremen continued as before.Richard Koestertestified that, after August 23, he was asked by Kanorr, a foreman,whether he had paid his dues in the Independent; this occurredin the plant during working hours.Foremen continued to visithomes to persuade men to join the Association.The evidence also shows that a majority of the foremen them-selves became members of the Association and attendeditsmeet-ings.One. foreman, Paul Froning, helped draft a Code ofRegula-tionsfor the Association. 7We find that the respondent has dominated and interfered withthe formation and the administration of, and has contributed sup-port to, the Association; and has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. Discrimination in regard to hire and tenure of employmentThe complaint alleges a discriminatory lay-off of approximately200 employees who are members of the Union. The evidence shows'Board'sExhibit No 86Board'sExhibit No C.'Intervenor'sExhibit No 3The Co(je (Article III, "Meetings") providesfor only oneregular meeting a yeasSpecial meetingsmay beheld on fivedays' noticeupon call of(a) the President,(b) a majority of the Boaid of Tiustees,or (c) 20 percent of themembershipA strike cannot be declared unless"approvedby a two-thirds(2/R) Note ofthe entire membership of the association" 388NATIONAL LABOR RELATIONS BOARDthat with the onset of the slow season, the respondent temporarilylaid off most of its employees.The men were laid off in groups allduring the month of October, as the work for each departmentslackened.Both members of the Union and members of the Asso-ciation were furloughed.The record does not show that a dispro-portionate number of Union members were among those laid off.Some members of the Union continued to work. At most there isa suggestion in the record that more Union officials than Associationofficials may have been furloughed; but this evidence is too indefi-nite for the Board to find that the respondent discriminated againstthe Union members in regard to hire and tenure of employment.We shall dismiss that part of the complaint which alleges anunfair labor practice within Section 8 (3) of the Act.IV.THE QUESTION CONCERNING REPRESENTATIONThe Union claiming to represent a majority of the men in an ap-propriate unit designated a committee to interview Synck, the presi-dent of the Company. Synck informed the committeemen that hedid not know when or whether he could meet with them, and furtherthat he had to consider the Association.Whereupon the Union fileditspetitionwith the Regional Director.On September 14, 1937,Murphy, the Union agent, telephoned Synck for an appointmentthat afternoon. In granting the request, Synck said he did not seeof what use the conference would be.At the interview Murphyrequested Synok to bargain collectively with the Union as the rep-resentative of the majority of the production employees.Synckreplied that the matter would have to go through the channels ofthe Board.The Company, in a letter to the Regional Director forthe Eighth Region, preferred "that the matter should properly bedetermined by the Board".8We find that a question has arisen concerning representation ofemployees of the Company.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES AND THE QUESTIONCONCERNING REPRESENTATION UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, and the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.gBoard's Exhibit No. 5. DECISIONS AND ORDERSVI. ' THE APPROPRIATE UNIT389The Union and the Association agreed, and the Company didnot dispute, that only hourly wage production and maintenanceemployees should constitute the appropriate unit; but that super-visory employees-foremen, subforemen and the paint overseer-watchmen, and clerical employees should be excluded.We shallexclude them.There is some disagreement about excluding the draftsman. TheUnion argued for exclusion.The draftsman's work is differentfrom the work of the other hourly wage employees. It is carriedon in a separate part of the plant, and in close cooperation withthe designer, a salaried employee.We see no reason for departingfrom our usual practice of excluding draftsmen.We find that the hourly wage production and maintenance em-ployees of the Company, excluding clerks, supervisory employees,watchmen and draftsmen, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VII.THE DETERMINATION OF REPRESENTATIVESA list of workmen on the pay roll of the respondent's Coldwaterplant from September 1 to September 15, 1937, was introduced inevidence, showing somewhat under 450 employees in the appropri-ate unit.The Union had at the hearing membership applicationcards which were not introduced in evidence, but which were handedto the Trial Examiner for examination.After such examination,the Trial Examiner stated for the record that there were 282 signedapplications "all of which cards were for members of the aboveUnion and who are or have been employees of the New Idea, In-corporated."There is nothing in the record to show that any checkwas made to determine whether the signatories were ever on theCompany pay roll. Besides, the Trial Examiner included in thecount the cards of persons who "have been employees" ; that is, per-sons who may have quit or been discharged for cause.The recorddoes not show how many Union card signatories fall within thisclass.Accordingly, we shall order an election.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it.The Association does not represent thefree exercise by the employees of their rights` to self-organizationand collective bargaining.We shall make no provision for thedesignation of the Association on the ballot. 390NATIONAL LABOR RELATIONS BOARDThe Union filed its petition on August 31, 1937. Because of aslow season commencing sometime before October 1937, the Companytemporarily laid off a number of men.All parties in interest agreedthat the employees temporarily laid off should be eligible to voteand that the pay-roll period from September 1, 1937, to September15, 1937, would be the proper period for the determination of thequestion of eligibility.We shall so direct.VIII.THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it, and that its growth has been due to en-couragement received from the respondent's officials, and the accom-panying attacks upon the Union.Under such circumstances, theAssociation does not and cannot offer to the employees the free rep-resentation for collective bargaining which the Act guarantees.Weshall, therefore, order the immediate disestablishment of the Asso-ciation.We shall also order the respondent to cease and desist fromits unfair practices.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Federal Labor Union No. 21218, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.2.The New Idea Employees Association, Inc., is a labor organi-zation within the meaning of Section 2 (5) of the Act.3.The respondent, by dominating and interfering with the fcr-mation and administration of The New Idea Employees Association,Inc., and by contributing support to said organization, has engagedin and is engaging in unfair labor practices, within the meaning of'Section 8 (2) of the Act.4.The respondent, by interfering With, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2 (6) and (7) of theAct.6.The respondent, by laying off men, has not engaged in and is notengaging in unfair labor practices, within the meaning of Section8 (3) of the Act. DECISIONS AND ORDERS3917.A question affecting commerce has arisen concerning the repre-sentation of employees of New, Idea, Inc., Coldwater, Ohio, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.8.The hourly wage production and maintenance employees ofthe Company, excluding clerks, supervisory employees, watchmen,and draftsmen constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning' of Section 9 (b) of theNational Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, New Idea, Inc., Coldwater, Ohio, and its officers, agents,successors, and assigns shall:1.Cease and desist:(a)From in any manner inte'rfe'ring with, restraining, or co-ercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed by Section 7 of theNational Labor Relations Act;(b)From, in any manner dominating or interfering with theadministration of The New Idea Employees Association, Inc., orwith the formation or administration of any other labor organiza-tion of its employees, and from contributing support thereto.2.'Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The New Idea EmployeesAssociation, Inc., as a representative of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes,wages, rates of pay, hours of employment, or conditions ofwork; and completely disestablish said Association as such repre-sentative;(b) Immediately place notices in conspicuous places throughoutits plant and maintain such notices for a period of thirty (30) con-secutive days stating (1) that the respondent will cease and desistas aforesaid, and (2) that The New Idea Employees Association,Inc., is disestablished as the representative of any of its employe(,sfor the purpose of dealing with the respondent concerning grievances.labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and that the respondent will refrain fromany recognition thereof;80585-38---20 392NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply therewith.The complaint is hereby dismissed to the extent that it concernsthe alleged discriminatory lay-off of members of the Union.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with New Idea,Inc., elections by secret ballot shall be conducted within fifteen (15)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting inthismanner as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all the hourly wage production and maintenance employeesof the Coldwater, Ohio, plant of New Idea, Inc., who were on theCompany's pay roll in the pay-roll period from September 1, 1937to September 15, 1937, except clerks, supervisory employees, watch-men, and draftsmen, and any other employees who have since saidpay-roll period quit or been discharged for cause, to determinewhether or not they desire to be represented by Federal Labor UnionNo. 21218 for the purposes of collective bargaining.